NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     STEVEN JAMES PULEO, Appellant.

                             No. 1 CA-CR 15-0109
                              FILED 3-1-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR2013-430912-001 DT
                 The Honorable Hugh E. Hegyi, Judge

                                  AFFIRMED


                               APPEARANCES

Arizona Attorney General’s Office, Phoenix
By Colby Mills
Counsel for Appellee

Steven James Puleo, Yuma
Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.
                             STATE v. PULEO
                            Decision of the Court

G E M M I L L, Judge:

¶1           Steven Puleo challenges his convictions for one count of
possession of dangerous drugs and one count of possession of marijuana.
He contends the trial court committed reversible error in denying his
motion to suppress evidence. For the following reasons, we affirm his
convictions and sentences.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             On July 2, 2013, Detective G.D. was working plainclothes
when he noticed a vehicle with two occupants driving slowly through a
grocery store parking lot known for high criminal activity. G.D. followed
the vehicle as it left the parking lot and noticed that the temporary license
plate on the vehicle had expired. After following the vehicle and observing
the occupants’ behavior, G.D. and another plainclothes officer contacted an
officer in a marked patrol car to initiate a stop. As the officer in the patrol
car initiated the stop, one plainclothes officer observed the occupants of the
vehicle and noticed that an individual in the back seat — later identified as
Puleo — appeared to tuck or hide something on the right side of his body
or in the side of the seat.

¶3            The driver of the vehicle did not have identification and was
placed in the back of a patrol vehicle. Meanwhile, officers removed Puleo
from the back of vehicle and — based on their previous observation —
searched the area in which Puleo had been sitting. Officers located several
baggies of methamphetamine in a small super glue container between the
back seat and the frame of the vehicle. After placing Puleo in custody for
possession of methamphetamine, officers also found a small baggie of
marijuana in Puleo’s pocket.

¶4             After three days of trial, a jury found Puleo guilty of one count
of possession of a dangerous drug and one count of possession of
marijuana. The trial court sentenced Puleo on Count 1 to a mitigated term
of 8 years in the Department of Corrections and on Count 2 to supervised
probation for three years to begin following his release. Puleo timely
appeals and we have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12–
120.21(A)(1), 13-4031 and 13-4033.




                                       2
                              STATE v. PULEO
                             Decision of the Court

                                   ANALYSIS

¶5            Puleo argues the trial court erred by denying his motion to
suppress the drug evidence found in the vehicle. The denial of a motion to
suppress evidence is reviewed for an abuse of discretion, State v. Mitchell,
234 Ariz. 410, 413, ¶ 11 (App. 2014), and we review the trial court’s denial
based solely on the evidence presented at the suppression hearing, State v.
Spears, 184 Ariz. 277, 284 (1996). We view that evidence in the light most
favorable to sustaining the trial court’s ruling. State v. Gay, 214 Ariz. 214,
217, ¶ 4 (App. 2007). “Although we defer to the trial court’s factual
determinations, we review its legal conclusions de novo.” Mitchell, 234 Ariz.
at 413, ¶ 11.

¶6            A person must have standing before he or she can challenge
a search as unconstitutional. Id. at 414, ¶ 14; see also Rakas v. Illinois, 439 U.S.
128, 134–35 (1978) (explaining that personal constitutional rights cannot be
asserted vicariously). The burden is on the proponent of the suppression
motion to show that his or her Fourth Amendment rights were violated. See
Rakas, 439 U.S. at 131 n.1. In order to demonstrate such a violation, Puleo
must show that he had a legitimate expectation of privacy in the area
searched. See id. at 148; see also State v. Adams, 197 Ariz. 569, 572, ¶ 17 (App.
2000).

¶7            Puleo contends the trial court erred in holding that he lacked
standing to challenge the search of the vehicle that led to the discovery of
the drugs. He argues we must analyze the stop in one of two ways: either
the search of the vehicle was related to the traffic stop or it was related to
the suspicious activity the officer observed prior to pulling over the vehicle.
If the search was related to the traffic stop, Puleo admits that he lacks
standing to challenge it. He claims, however, that the search could not have
been related to the traffic stop because the stop was for an expired license
plate, and therefore a search of the back seat was not constitutionally
justified.

¶8             Puleo argues that the “continuing detention and subsequent
targeted search must stand on their own, apart from the traffic stop, and, if
not supported by reasonable suspicion of criminal activity, the search must
be held to be unlawful and the evidence suppressed.” Puleo has not cited
any applicable legal support for this contention. Furthermore, he has not
shown that he had a reasonable expectation of privacy or property interest
in the area searched. See State v. Tarkington, 218 Ariz. 369, 370, ¶ 6 (App.
2008) (citing Rakas, 439 U.S. at 140) (“In order to challenge a search, a person



                                         3
                            STATE v. PULEO
                           Decision of the Court

must first show he had a legitimate expectation of privacy in the area
searched”); see also State v. Juarez, 203 Ariz. 441, 447, ¶ 24 (App. 2002)
(concluding that the Arizona Constitution and case law grant privacy rights
only to defendants who can “establish a legitimate expectation of privacy”).

¶9            Puleo presented no evidence of having a privacy interest in
either the vehicle or the drugs found. See Adams, 197 Ariz. at 572, ¶ 17
(quoting Smith v. Maryland, 442 U.S. 735, 740 (1979)) (to determine the
existence of a legitimate expectation of privacy the court must consider
whether the individual “exhibited an actual (subjective) expectation of
privacy in the place that was the subject of the search” and whether that
subjective expectation is one that society recognizes as reasonable) (internal
quotes omitted); see also Rakas, 439 U.S. at 148 (denying standing because
defendants asserted “neither a property nor a possessory interest in the
automobile, nor an interest in the property seized.”). The car itself belonged
to the driver, Johnny Garcia, and Puleo never claimed or asserted any
recognizable ownership or privacy interest in the super glue container or
the area in which he was sitting. Puleo did introduce evidence that the car
had previously belonged to his son and had been stored at Puleo’s house
for some period of time. But this connection is not significant enough to
establish a reasonable expectation of privacy in the vehicle at the time in
question. We therefore agree with the trial court that Puleo has not
established standing to challenge the search as unconstitutional.

                              CONCLUSION

¶10           For the foregoing reasons, we affirm Puleo’s convictions and
sentences.




                                   :ama




                                      4